Title: From John Adams to Hugh Hughes, 4 June 1776
From: Adams, John
To: Hughes, Hugh


     
      Sir
      Philadelphia June 4. 1776
     
     Yours of May 29. came safe to Hand, and am much pleased to find that your Citizens have behaved with so much Wisdom, Unanimity, and Spirit. Yet I was disappointed that you did not inclose their Votes.
     Am very glad Mr. J. is with you, and hope he will be of great Service there but will he not be for making your Governor and Councillors for Life or during good Behaviour? I should dread Such a Constitution, in these perilous Times, because however wise and brave, and virtuous these Rulers may be at their first appointment, their Tempers, and Designs will be very apt to change, and then they may have it in their Power to betray the People, who will have no Means of Redress. The People ought to have frequently the opportunity, especially in these dangerous Times, of considering the Conduct of their Leaders, and of approving or disapproving. You will have no safety without it.
     The Province of Pensilvania, is in a good Way, and will soon become an important Branch of the Confederation. The large Body of the People will be possessed of more Power and Importance, and a proud Junto of less: and yet Justice will I hope be done to all.
     
     
      I wish you Happiness, Promotion, and Reputation in the service, and am, with much Respect, your servant.
     
    